D. E. Holbrook, Jr., P.J.
Defendant was convicted of uttering and publishing, MCL 750.249; MSA 28.446. Thereafter, on March 12, 1979, defendant was placed on probation. On January 12, 1983, defendant pled guilty to a probation violation. Thereafter sentenced to the Hillsdale County jail for a period not to exceed 11 months, defendant appeals as of right.
Defendant claims the trial court failed to sentence him based on an updated presentence report and failed to comply with GCR 1963, 785.8. We disagree.
GCR 1963, 791.6 controls the sentencing of probation violators. It states:
".6 Sentencing. If the court finds that the probationer has violated the conditions of probation or that the probationer has pled guilty to the violation as charged, the court may continue probation, modify the conditions of the existing probation, extend the probation period, or impose a jail or prison sentence. If the court revokes probation, the court may not impose a prison sentence on the probationer until it has received a current presentence report and complied with rule 785.8.” (Emphasis supplied.)
We hold that the above-quoted statute requires a current presentence report and compliance with GCR 1963, 785.8 only when a prison sentence is imposed by the trial court. In the instant case defendant was sentenced to the county jail. Therefore, the trial court did comply with the requirements of GCR 1963, 791.6 and we find no reversible error.
Affirmed.